Title: To George Washington from Elijah Vose, 22 April 1782
From: Vose, Elijah
To: Washington, George


                        
                            Sir,Quarters York Huts 22d April 1782
                        
                        In consequence of repeated Application from Lieut. Grace, of the first Massachusetts Regiment, to leave services I would beg leave to recommend to your Excellency for a discharge.  I am Sir your Excellency Most Obedt Humble servant 
                        
                            Elijah Vose Lieut. Colo. Commanding
                        
                    